COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Ping Hui v. T.J. Maxx of Texas, Inc., Marmaxx Operating Corp, d/b/a
                           T.J. Maxx; & Anthony Kellum; & Massey Protection Services

Appellate case number:     01-18-00384-CV

Trial court case number: 2015-61011

Trial court:               270th District Court of Harris County

       Appellant filed his notice of appeal on May 14, 2018. See TEX. R. APP. P. 26.1. The record
was due on June 13, 2018. See TEX. R. APP. P. 4.1(a), 35.1. The clerk’s record was filed on August
1, 2018. The reporter’s record has not been filed.

        On July 23, 2018, the Clerk notified appellant that the court reporter responsible for
preparing the record in this appeal had informed the Court that appellant had not requested
preparation of the record or had not made arrangements to pay for the reporter’s record. The Clerk
further notified appellant that unless he provided proof of payment for preparation of the reporter’s
record, proof of having made payment arrangements for the reporter’s record, or a response
showing that he was exempt from paying for the reporter’s record by August 1, 2018, the Court
might consider and decide only those issues or points that do not require a reporter’s record. See
TEX. R. APP. P. 37.3(c).

        Appellant has not provided the Court with evidence showing that he has paid or made
arrangements to pay the court reporter. Accordingly, the Court will consider and decide those
issues or points that do not require a reporter’s record for a decision. See id.

        Appellant’s brief is ORDERED to be filed within 30 days of the date of this order. See
TEX. R. APP. P. 38.6(a). Appellee’s brief, if any, is ORDERED to be filed within 30 days of the
filing of appellant’s brief. See TEX. R. APP. P. 38.6(b).

       It is so ORDERED.

Judge’s signature: /s/ Sherry Radack
                    Acting individually       Acting for the Court

Date: October 23, 2018